Citation Nr: 0720922	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-30 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a heart disability, 
to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1963 to February 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  Diabetes mellitus was not present in service and is not 
etiologically related to service.  

3.  A heart condition was not present in service or until 
years thereafter, nor is it etiologically related to service 
or a service-connected disability.

4.  Hypertension was not present in service or until years 
thereafter, nor is it etiologically related to service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.   A heart condition was not incurred in or aggravated by 
active duty or a service-connected disability, and the 
incurrence of hypertension during service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  Hypertension was not incurred in or aggravated by active 
duty or a service-connected disability, and the incurrence of 
hypertension during service may not be presumed.  38 U.S.C.A. 
§§  1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in November 2004, subsequent to 
its initial adjudication of the claims.   In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in April 2007.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus or cardiovascular-renal disease, including 
hypertension, to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307; see also 38 C.F.R. 
§ 3.313 (2006).


Type 2 diabetes mellitus is subject to presumptive service 
connection on the basis of herbicide exposure.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The veteran contends that he incurred diabetes mellitus as a 
result of exposure to herbicides during his active duty 
service.  The Board notes that diabetes mellitus is one of 
the diseases subject to presumptive service connection under 
38 C.F.R. § 3.309(e) on the basis of herbicide exposure for 
veterans who served in the Republic of Vietnam.  With respect 
to whether the veteran served in Vietnam, the Board notes 
that the veteran's personnel records establish that he was 
stationed in Thailand.  The veteran argues that while 
traveling to and from Thailand, he spent approximately two 
weeks in Vietnam and therefore did physically set foot in the 
country.  Although VA has made numerous attempts to confirm 
the veteran's contentions that he was briefly in Vietnam 
during his active duty service, the record contains no 
evidence to corroborate the veteran's statements.  As the 
objective evidence of record does not establish that the 
veteran served in Vietnam, presumptive service connection for 
diabetes on the basis of herbicide exposure is not warranted.

With respect to the issue of direct service connection for 
the veteran's diabetes, the Board notes that the veteran's 
service medical records contain no treatment or complaints 
pertaining to diabetes.  The report for examination for 
discharge in February 1966 shows that the veteran was found 
to be normal upon clinical examination.  In addition, there 
is no post-service medical evidence of diabetes mellitus 
until more than 30 years after the veteran's discharge from 
service.  Moreover, there is no competent medical evidence 
presented showing a causal nexus between the veteran's 
diabetes and any aspect of his period of service.  The Board 
finds that there is no basis for granting service connection 
for the veteran's diabetes mellitus as directly due to 
service. 

In essence, the evidence of a nexus between the veteran's 
diabetes and his military service is limited to the veteran's 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.  

Heart Disability

Service medical records do not show that the veteran was seen 
for complaints of a heart condition during active duty.  The 
report of examination for discharge in February 1966 shows 
that the veteran's heart and vascular system were found to be 
normal on clinical evaluation.  Although the post-service 
medical evidence of record shows that the veteran currently 
has a heart condition, there is no post-service medical 
evidence of a heart condition until many years after the 
veteran's discharge from service or of a nexus between the 
veteran's current heart condition and his military service.  
Moreover, a VA physician who examined the veteran and 
reviewed the claims folder in October 2002 has opined that 
the veteran's current heart condition is etiologically 
related to his diabetes mellitus.  As discussed above, the 
veteran's diabetes is not related to service, therefore, 
service connection on a secondary basis is not warranted for 
the veteran's heart condition.

As the only evidence of a nexus between the veteran's current 
heart condition and his military service is the veteran's own 
statements, the Board must conclude that the preponderance of 
the evidence is against the claim as laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu, 2 Vet. App. 492, 494 
(1992).  

Hypertension

Service medical records contain no treatment or diagnosis for 
hypertension, and the February 1966 report of examination at 
separation shows that the veteran's heart and vascular system 
were found to be normal upon clinical examination.  
Additionally, elevated blood pressure readings were not noted 
during service and the veteran's blood pressure was reported 
as 122/88 on the examination report for separation in 
February 1966.  

Although the post-service medical evidence of record shows 
that the veteran has been diagnosed with hypertension, there 
is no post-service medical evidence of hypertension until 
many years after the veteran's discharge from service or of a 
nexus between the veteran's current hypertension and his 
military service.  Moreover, the veteran has claimed that his 
hypertension is secondary to his diabetes mellitus, but as 
noted above, the Board has determined that the veteran's 
diabetes is not service-connected.  Thus, service connection 
as secondary to diabetes mellitus cannot be substantiated.

In essence, the evidence of a nexus between the veteran's 
current hypertension and his military service is limited to 
the veteran's own statements.  As noted above, this is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a heart disability, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


